Smith, J. The plaintiff in error was convicted upon an indictment which contained two counts — one for burglary and the other for larceny. A new trial was awarded and he was again convicted upon the count for larceny and was sentenced to a term of two years in the penitentiary. His motion for a new trial assailed the verdict as being contrary to the evidence. The proof was that, in the night of December 25th, 1883, the store of R. C. Bennett, in Monticello, was entered and among other things a watch was stolen. About a month afterwards, this watch was found by the Sheriff on the person of the plaintiff in error. In explanation of his possession, he stated that the watch had been given to him by one John Preddy, his confederate in the burglary, for his share of the spoils — that he had watched on the outside while Preddy robbed Bennett’s house. If this were so, both were equally guilty.. Carr v State, ante 99. Judgment affirmed.'